Opinion issued October 27, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00552-CV
                           ———————————
           MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA,
                AND ROSA NELLY TREVINO, Appellants
                                        V.
                      ALFREDO GONZALEZ, Appellee


                   On Appeal from the 365th District Court
                           Maverick County, Texas
                  Trial Court Case No. 12-11-27997-MCVAJA


                         MEMORANDUM OPINION

        Appellants have filed an unopposed motion to dismiss this appeal. No

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.
                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.




                                        2